DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because it should read “the at least two portions are located [[has]] at opposed ends”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/040361 to Deioma in view of US Patent 5,409,153 to Ristich.
Regarding claim 1, Deioma discloses a backpack comprising: a backpack body (Fig. 1), being a main portion of the backpack, to be located adjacent to a back of a user of the backpack while the backpack is worn by the user, the backpack body including at least one hollow interior (Fig. 1 – main compartment of the backpack) that forms a closable body compartment to receive articles therein; at least one shoulder strap (Fig. 6) to be located over a shoulder of the user while the backpack is worn by the user, the at least one shoulder strap being attached to the backpack body at an upper, as defined while the backpack is worn by the user, portion of the backpack and extending down and away from the upper portion (Fig. 6); a haul handle (40) to be grasped by a hand of the user to pick-up the backpack, the haul handle being a separate item from the backpack body and being a separate item from the at least one shoulder strap (Fig. 6), the haul handle being located at the upper portion of the backpack and attached to at least one of the backpack body and the at least one shoulder strap (Fig. 6), the haul handle and the least one of the backpack body and the at least one shoulder strap to which the haul handle is attached together encircle a grasp area for receiving a hand grasping the haul handle (Fig. 6), the haul handle including a hollow interior (Fig. 2B – area receiving rain cover 48) and a closure (zipper 44) so as form a selectively openable rain cover storage compartment, the rain cover storage compartment being separate from and outside of the body compartment of the backpack body to avoid possible contamination into the body compartment of the backpack body from the rain cover storage compartment (Fig. 2B); and a rain cover (48/50) configured and sized to cover at least the backpack body, the rain cover having at least a deployed condition (Fig. 4C) in which the rain cover extends from the top portion downwardly to cover over the entire backpack body to protect the backpack body and the articles contained within the backpack body from precipitation while the backpack is worn by the user during precipitation, and the rain cover having at least a stowed condition (Fig. 2A) within the rain cover storage compartment of the haul handle, in which the rain cover is completely and exclusively within the haul handle and located at the side of the segment of material away from the closure, with the rain cover providing padding to the haul handle when the hand of the user grasps the haul handle to pick-up the backpack (para. 0013).  Deioma fails to disclose material within the hollow interior.  However, Ristich discloses a pocketed carrier including a segment of material (50) located within the hollow interior of the pocketed carrier and affixed along a majority of a periphery of the segment of material within the carrier (Fig. 5), the segment of material having a side extending to face the closure (outer surface of 50), at least one portion of the periphery of the segment of material that is not affixed within the carrier providing an access pathway to a portion of the hollow interior on a side of the segment of material away from the closure (either the top or bottom openings in 50 provide access as claimed).  It would have been obvious to one of ordinary skill to have included a sleeve holder within the pocket in the haul handle in Deioma because it would increase the carrying capacity of the backpack and would allow the user to separately hold an item (a marker, for example) within the haul handle as desired.
Regarding claim 2, the combination from claim 1 discloses wherein the at least one portion of the periphery of the segment of material that is not affixed within the haul strap being located at an end of the segment of material (either of the openings in 50 (Ristich Fig. 5) are at ends of the material).
Regarding claim 3, the combination from claim 1 discloses wherein the at least one portion of the periphery of the segment of material that is not affixed within the haul strap includes at least two portions (top and bottom of 50 – Ristich Fig. 5) that are not affixed within the haul strap.
Regarding claim 4, the combination from claim 1 discloses wherein the at least two portions are located has opposed ends of the segment of material (Ristich Fig. 5).
Regarding claim 5, the combination from claim 1 discloses wherein the at least one portion of the periphery of the segment of material that is not affixed within the haul strap being located at a middle of the segment of material (Ristich Fig. 5 – considering the material 50 in the horizontal direction, the openings in 50 are located at the middle of the material).
Regarding claim 6, the combination from claim 1 discloses wherein the at least one portion of the periphery of the segment of material that is not affixed within the haul strap being located so as to not lie beneath the closure when the rain cover storage compartment is selectively closed (with the sleeve on the sidewall of the grab handle (like it is on the side wall of the compartment in Ristich), it would not extend to a position underneath the zipper).  Any minor size modifications would have been obvious because it only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 7, Deioma discloses wherein the haul handle is not integrated into the at least one shoulder strap and the backpack body (Figs. 1, 6).
Regarding claim 8, Deioma discloses wherein the closure of the haul handle including a zipper (44) that selectively closes an opening located at an upper, as defined while the backpack is worn by the user, portion of the haul handle (Figs. 1-4A), a lower portion of the haul handle being for engagement with the hand of the user when the haul handle is grasped by the hand of the user to pick-up the backpack (the lower portion of the haul handle is capable of this engagement), and the rain cover while in the stowed condition provide the padding to the haul handle (para. 0013).
Regarding claim 9, Deioma discloses wherein the at least one shoulder strap, the haul handle and the rain cover are configured such that the rain cover is separate from use and operation of the at least one shoulder strap for both the stowed and deployed conditions of the rain cover (Figs. 4A-4C).
Regarding claim 10, Deioma discloses wherein the haul handle, and the rain cover storage compartment thereof, and the backpack body are configured such that the hand of the user extends between the haul handle and the backpack body to grasp around the haul handle, the rain cover storage compartment thereof and the rain cover when the rain cover is in the stowed condition within the rain cover storage compartment (Fig. 1).
Regarding claim 11, Deioma discloses wherein the haul handle, and the rain cover storage compartment thereof, and the backpack body are configured such that the rain cover does not extend into the backpack body when the rain cover is in the stowed condition (Fig. 1).
Regarding claim 12, Deioma discloses wherein the haul handle, and the rain cover storage compartment thereof, and the backpack body are configured such that backpack body is not accessed to actuate the rain cover from the stowed condition to the deployed condition (Figs. 4A-C).
Regarding claim 13, Deioma discloses wherein the haul handle, and the rain cover storage compartment thereof, and the rain cover are configured such that the rain cover, when in the stowed condition, provides no interference to the access and use of the haul handle (Fig. 1).
Regarding claims 14-15, Deioma discloses closure means for securing the rain cover tightly around the backpack body, wherein the closure means includes at least one of an elastic drawstring closure and a cinch closure with a cord lock. (para. 0033).
Regarding claim 16, Deioma discloses wherein the rain cover is a combined pack cover and hood (Fig. 4C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734